Exhibit 99.1 FRIDAY, JUNE 30, 2017 SOTHERLY HOTELS INC. ANNOUNCES REFINANCING OF JACKSONVILLE HOTEL Williamsburg, Virginia – June 30, 2017 – Sotherly Hotels Inc. (NASDAQ: SOHO) (the “Company”) announced that it successfully executed a $35.5 million secured loan with Wells Fargo Bank collateralized by a first mortgage on the Doubletree by Hilton Jacksonville Riverfront Hotel in Jacksonville, Florida.The loan carries a 7 - year term, a fixed interest rate of 4.88%, and amortizes on a 30 - year schedule. The proceeds from the loan were used to repay the existing first mortgage and for general corporate purposes. About Sotherly Hotels Inc.
